PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/370,167
Filing Date: 29 Mar 2019
Appellant(s): Patel et al.



__________________
Hao Y. Tung
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 14, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 12, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 56 and 60 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Xiong et al. (US Patent 5,541,417, "Xiong").
Claim 56 is directed to a method for determining the presence of an antibody in a biological sample suspected of containing the antibody that selectively binds to an agglutinating particle (AP).  The method comprises (a) incubating a mixture of visualization particles (VP) that are erythrocytes without red cell reagent preparation, the agglutinating particle (AP), and the biological sample under conditions permitting agglutination of the VP via interaction with the AP; and (b) capturing an image of the mixture with an optical device.  Claim 60 is directed to a method for determining the presence of an AP in a biological sample.  The method comprises (a) incubating a mixture of VPs that are erythrocytes without red cell reagent preparation and a biological sample suspected of containing the AP under conditions permitting agglutination of the VP via interaction with the AP; (b) capturing a imagine of the mixture with an optical device, wherein the presence of a VP-AP cluster indicates the occurrence of agglutination and the presence of a detectable amount of said AP, and the absence of the VP-AP cluster indicates the lack of agglutination and the lack of a detectable amount of the AP.

In one method, an image of the agglutination pattern is captured.  The image captured is digitized to form a digital image comprising a pixel.  Roughness is measured, reflecting pixel local environment, at each pixel comprising a region of interest of the digital image of the agglutination pattern.  At least one of classification and quantification of the image captured of the agglutination pattern is performed based on the measured roughness.

Xiong teaches that “roughness” is a measurement of local intensity variation of pixels (see Xiong, col. 4, lines 13-31).  It is clear that when Xiong refers to “roughness” of an agglutination pattern in a reaction, Xiong is referring to elements that group, collect or clump together (see Xiong, col. 1, lines 13-16), which are reasonably understood to be clusters.  Xiong discloses the use of digital imaging for agglutination assays using a CCD camera, for example (see col. 3, lines 27-35), and various analysis steps involving measurements derived from the obtained digital images and algorithms (see col. 4).  The agglutination assay comprises incubating a mixture of fixed human RBCs (VPs) coated with viral antigen (APs) and serum samples suspected of containing antibodies under conditions allowing for agglutination (see Example 1).  Since the human RBCs are already fixed, the incubation mixture does not require red cell reagent.  The formation of clumps (clusters) is determined, wherein agglutination indicates the presence of APs (and the absence of antibodies), and the absence of agglutination indicates the presence of antibodies, thus reading on claim 56.   
Xiong’s method as set forth in Example 1 also reads on claim 60 because a positive agglutination result means that an agglutinating particle is present.  Although Xiong’s method involves the additional element of an antibody that may or may not interfere with agglutination, .

Claims 57, 62, 95, 96, 100-106 and 109-115 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noah et al. (Clinical and Vaccine Immunology, April 2009, 16(4):558-566, “Noah”, cited in the IDS filed 7/5/2019) in view of Xiong et al. (US Patent 5,541,417, "Xiong").  The claims are summarized below and correlated with the teachings of the prior art in bold font.
Claim 57 is directed to a method for determining the presence of an antibody in a biological sample suspected of containing the antibody that selectively binds to an agglutinating particle (AP).  The method comprises (a) incubating a mixture of visualization particles (VP) that are erythrocytes without red cell reagent preparation, the agglutinating particle (AP), and the biological sample under conditions permitting agglutination of the VP via interaction with the AP; and (b) capturing an image of the mixture with an optical device.  The presence of a VP-AP cluster, determined by assessing center-to-center distance between individual VPs in the image, indicates the occurrence of agglutination and lack of detectable amount of the antibody.  The absence of a VP-AP cluster indicates the lack of agglutination and the presence of a detectable amount of the antibody.  
In claim 62, there is an additional step of obtaining a biological sample from a subject that has been immunized with a first dose of a first vaccine against an AP.  Determining the effective immunization comprises analyzing the image, which comprises identifying a region of interest (ROI) (claim 95).  The ROI comprises imaged information of the mixture of VPs and APs (claim 96).  Agglutination is evidenced by the formation VP-AP clusters, and analyzing the 
	Noah outlines the basic steps of a hemagglutination inhibition (HI) assay for the detection of serum antibodies to viral hemagglutinin (see abstract and page 558-559, bridging paragraph, “HAI assay”) which are for use in methods of detecting and quantifying human antibody responses (titers) to influenza vaccination (see page 558, left column, second paragraph) (claim 62).  Mixtures of RBCs (visualization particles), virus (agglutinating particle), and clinical serum samples (biological samples suspected of containing antibodies) were incubated under conditions permitting agglutination of the RBCs and viruses.  The clinical serum samples were obtained from influenza vaccine clinical trials, implying that the serum is from vaccinated patients (see page 558, right column, “Clinical serum samples”).  A color photo of the incubated mixture was captured with a camera (optical device), as seen in Figure 2 on page 559, showing agglutination patterns indicating the presence or absence of antibody, respectively (see page 559, left column, claim 62).  The captured image shows the agglutination pattern, which is reasonably considered the region of interest comprising visualization particles and agglutinating particles (claims 95 and 96).  The region of interest is observed/identified as a button of cells (clusters), or a diffuse pattern with or without running or streaking, which is reasonably considered extracting a feature/texture of the mixture of cells (claims 100, 111 and 112).  
Noah does not specifically mention the absence of red cell reagent preparation in the incubation step.  However, it would have been obvious to have used fixed RBCs, with a reasonable expectation of success, as in Xiong, which bypasses the need for red cell reagent preparation in Noah’s incubation step.  Xiong discloses the use of digital imaging for agglutination assays using a CCD camera, for example (see col. 3, lines 27-35), and various analysis steps involving measurements derived from the obtained digital images and algorithms (see col. 4).  The agglutination assay comprises incubating a mixture of fixed human RBCs coated with viral antigen (VPs) and serum samples suspected of containing antibodies (APs) under conditions allowing for agglutination (see Example 1).  Since the human RBCs are already fixed, the incubation mixture does not require red cell reagent.  The formation of clumps (clusters) is determined, wherein agglutination indicates the presence of APs, and the absence of agglutination indicates the absence of APs. 
Claims 57, 95, 96, 100-106 and 109-115 recite mental steps in the process of determining agglutination, such as determining a cluster by assessing center-to-center distance between individual VPs in the image, determining size and number of clusters, location of clusters, establishing a cut-off value for clusters, extracting features, analyzing with local binary patterns operator, intensity of a signal in a color channel, and analyzing texture in an algorithm.  

Claims 56, 57, 60, 62, 95, 96, 100-106 and 109-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent 10,281,479 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a species of the instantly claimed genus.  A species anticipates a genus.

Claims 56 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 9,389,229 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are species of the instantly claimed genus.  A species anticipates a genus.  

Claims 62, 95, 96, 100-106 and 109-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 9,389,229 B2 in view of Noah et al. (Clinical and Vaccine Immunology, April 2009, 16(4):558-566, “Noah”, cited in IDS filed 7/5/2019).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to a method of determining the effective immunization of a subject by performing the steps of the patented claims.  The patented claims are directed to a method of determining the presence of an antibody in a biological sample by essentially performing an HI assay and capturing images of clusters.  It would have been obvious to have used the patented method claims in a method of determining the effective immunization of a subject with a reasonable expectation of success, as seen in Noah.  Noah outlines the basic steps of a hemagglutination inhibition (HI) assay for the detection of serum antibodies to viral hemagglutinin (see abstract and page 558-559, bridging paragraph, “HAI assay”) which are for use in methods of detecting and quantifying human antibody responses (titers) to influenza vaccination (see page 558, left column, second paragraph).  One would have been motivated to practice the patented claimed methods in a method such as Noah’s by the need to determine whether a vaccine is effective at inducing antibodies.  
With regard to the limitations of the claims that involve analysis steps that are not recited in the patented claims, these are steps that can be performed in the human mind, the results of .

(2) Response to Argument
Appellant’s arguments addressing the rejection of claims 56 and 60 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Xiong et al. (US Patent 5,541,417, "Xiong") have been carefully considered but fail to persuade.
Appellant argues that Xiong’s teachings concerning agglutination address image “roughness”, as opposed to clusters comprised of visualization particles and agglutinating particles in the claims.  Appellant argues that Xiong’s use of the term “dark clusters” does not appear to be referring to agglutination, rather, dark areas in an image.
In response to Appellant’s arguments, Xiong’s teachings are directed to quantitative agglutination reaction analysis, which means detecting elements that group, collect or clump together (see Xiong, col. 1, lines 13-16).  Please note the following teaching from Xiong, col. 2, lines 10-17:
In one method, an image of the agglutination pattern is captured.  The image captured is digitized to form a digital image comprising a pixel.  Roughness is measured, reflecting pixel local environment, at each pixel comprising a region of interest of the digital image of the agglutination pattern.  At least one of classification and quantification of the image captured of the agglutination pattern is performed based on the measured roughness.

Xiong teaches that “roughness” is a measurement of local intensity variation of pixels (see Xiong, col. 4, lines 13-31).  It is clear that when Xiong refers to “roughness” of an agglutination pattern in a reaction, Xiong is referring to elements that group, collect or clump together (see Xiong, col. 1, lines 13-16), which are reasonably understood to be clusters.  Thus, Appellant’s 

Appellant’s arguments addressing the rejection of claims 57, 62, 95, 96, 100-106 and 109-115 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noah et al. (Clinical and Vaccine Immunology, April 2009, 16(4):558-566, “Noah”, cited in the IDS filed 7/5/2019) in view of Xiong et al. (US Patent 5,541,417, "Xiong") have been carefully considered but fail to persuade.
Appellant argues that the treatment of the mental steps in the rejection pertains to 35 U.S.C. 101, not 35 U.S.C. 103(a).  In response to this argument, the Office is not addressing 35 U.S.C. 101, rather, the Office is explaining how the mental steps affect the claims and in turn, how the prior art is applied.  The information obtained from the mental steps of the process in no way transforms the actual method steps.  For example, information obtained about the size and number of clusters, the intensity of signals, the textures, the location of the clusters, etc., does not change the method steps of the agglutination assay and the act of capturing an image of the agglutination.  The information obtained is not applied to any subsequent steps in a process.  Simply looking at the image/results of the agglutination reaction and thinking about the observed characteristics does not change how the assay is performed such that it no longer reads on the prior art’s assay steps.  If one were performing the assay of Noah/Xiong, there would be no observable difference between that and the instantly claimed method because the mental steps in the instant claims are not observable if one is merely thinking about the results of the agglutination reaction.


Appellant’s appeal brief does not address the following rejections:
The rejection of claims 56, 57, 60, 62, 95, 96, 100-106 and 109-115 on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent 10,281,479 B2.
The rejection of claims 56 and 57 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 9,389,229 B2.  
The rejection of claims 62, 95, 96, 100-106 and 109-115 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 9,389,229 B2 in view of Noah et al. (Clinical and Vaccine Immunology, April 2009, 16(4):558-566, “Noah”, cited in IDS filed 7/5/2019).  




Respectfully submitted,
/STACY B CHEN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
Conferees:
/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648 


/JANET L ANDRES/Supervisory Patent Examiner, Art Unit 1648                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.